COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF I.K. AND E.K.,              §                No. 08-22-00055-CV
  CHILDREN,
                                                 §                  Appeal from the
                        Appellant,
                                                 §                383rd District Court

                                                 §             of El Paso County, Texas

                                                 §                (TC# 2019DCM7783)

                                                 §
                                            ORDER

       The first supplemental reporter’s record for May 22, 2021 and August 9, 2021 per this

Court’s order of November 29, 2022 has been filed. Therefore, the Court reestablishes the appellate

timetable, and the Appellants brief is now due January 2, 2023.

       IT IS SO ORDERED this 19th day of December, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.